08/08/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                           Case Number: DA 21-0261



                                No. DA 21-04261


IN THE MATTER OF:

J.D.L.,

             Respondent and Appellant.


                           GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including September 12, 2022, within which to prepare, file, and serve the

State’s response brief.




CH                                                                   Electronically signed by:
                                                                        Bowen Greenwood
                                                                    Clerk of the Supreme Court
                                                                          August 8 2022